Citation Nr: 1215648	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  04-08 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss. 

2. Entitlement to an increased rating for residuals of direct/indirect right inguinal hernia, postoperative with ilioinguinal nerve involvement, currently evaluated as 10 percent disabling. 

3. Entitlement to a higher initial rating for right inguinal hernia scar, currently evaluated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1972 to April 1976. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2003 and March 2005 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran testified before the undersigned Veterans Law Judge at a hearing held at the RO in July 2005.  A transcript of the hearing is of record. 

The Board remanded these issues in December 2005, December 2007, and August 2010 for additional development.

In March 2010 and October 2011, the Director of Compensation and Pension Service denied entitlement to an extraschedular evaluation pursuant to 38 C.F.R. § 3.321(b) for service connected postoperative residuals of right inguinal hernia with ilioguinal nerve involvement and resultant scar.  

In November 2011, the Veteran stated that he wanted to file a service connection claim for depression as secondary to a service connected seizure disorder.  The issue of service connection for depression, to include as secondary to a service connected seizure disorder, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of an increased rating for right inguinal hernia, postoperative with ilioinguinal nerve involvement is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral hearing loss is secondary to service connected seizures and organic brain syndrome. 

2.  The Veteran's service connected right inguinal scar does not cover an area of 12 square inches (39 square centimeters) and has not been demonstrated to be deep or cause limited motion.  

3.  The Veteran demonstrated tenderness upon palpation of his right inguinal hernia scar in March 2001.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for an initial rating of 10 percent for service connected right inguinal hernia scar are met beginning October 1, 2000.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.400, 4.1-4.7, 4.118, Diagnostic Codes (DC) 7801-7805 (2001 and 2007).  

3.  The criteria for an initial rating in excess of 10 percent for service connected right inguinal hernia scar have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.118, DCs 7801-7805 (2001 and 2007).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

With respect to the service connection claim for bilateral hearing loss, the Board is granting the claim.  Since this claim is substantiated, there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The appeal for a higher initial rating for a right inguinal scar arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as initial rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation of such error in this case.

Nonetheless, in a letter issued in January 2008, the AOJ notified the Veteran of the evidence needed to substantiate his claim for an increased initial rating.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.  Although this notice was not received prior to the initial AOJ adjudication, the AOJ has readjudicated these issues multiple times in subsequent supplemental statements of the case (SSOC).  The most recent SSOC was issued in November 2011.  Thus, the Veteran had an opportunity to present evidence and argument before the AOJ in light of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his scar disability.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, private medical records, and VA treatment records.

Additionally, the Veteran was provided an adequate VA examination in November 2010 for his claim.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no indication that his service-connected right inguinal hernia scar has worsened since the date of the most recent examination, and hence an additional examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995); cf. Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The additional development of referring the claim for extraschedular consideration, associating a comprehensive report of all VA treatment since 1999, and affording the Veteran an updated VA scar examination reflects substantial compliance with prior remand instructions issued by the Board, the most recent being in August 2010.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2011) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); See also 77 Fed. Reg. 23128-01 (April 18, 2012).

At the July 2005 hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony as to all treatment received for his service connected right inguinal scar and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  In December 2005, the Board remanded the claim to further assist the Veteran in obtaining outstanding medical records and furnishing an updated VA examination.  The duties imposed by Bryant were thereby met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.



II.  Service connection for bilateral hearing loss

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  Service connection may also be established on a presumptive basis for certain disabilities, including hearing loss, that were manifested following service.  38 C.F.R. §§ 3.307, 3.309. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted when a claimed disability is found to be proximately due to or the result of a service- connected disability, or when any increase in severity (aggravation) of a nonservice-connected disease or injury is found to be proximately due to or the result of a service- connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

VA amended 38 C.F.R. § 3.310, effective October 10, 2006, to incorporate explicitly the holding in Allen.  71 Fed. Reg. 52,744 -52,747 (2006) (codified at 38 C.F.R. § 3.310 (2011)).  This amendment, however, placed additional evidentiary burdens on claimants seeking service connection based on aggravation, specifically in terms of establishing a baseline level of disability for the nonservice- connected condition prior to the aggravation.  

Service connection is being granted in this case on the basis that bilateral hearing loss is proximately due to a service connected seizure and organic brain syndrome, rather than on the basis of aggravation.  Inasmuch as these substantive changes do not affect the claim being decided in this case, the Board need not determine which version of the law applies. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service treatment records do not show any complaints or findings regarding hearing loss.  

Private medical records from August 2002 showed that the Veteran complained of decreased hearing over the past ten years with a marked decrease over the past several weeks.  Audiometry testing showed borderline normal hearing in the right ear and mild to moderate sensorineural hearing loss in the left ear.  

VA treatment records, dated in December 2002 and January 2003, reflect that the Veteran had complaints of hearing problems and was determined to have left ear hearing loss upon clinical evaluation.  

In March 2006, the Veteran was afforded a VA audiology examination, but the audiometry testing results were deemed inadequate for rating purposes by the examiner.  In an addendum July 2006 opinion, the examiner could not express a non-speculative nexus opinion.  

VA reexamined the Veteran for hearing loss in September 2009 and November 2010.  Audiometry testing showed mild to moderate bilateral hearing loss.  Both examiners provided a negative opinion.  In support of their opinions, they stated that the Veteran did not have hearing loss until many years following service and that noise exposure was not responsible for delayed onset hearing loss.  

However, in another VA examination report from November 2010, a VA examiner reviewed the Veteran's audiological history and additional medical records.  He opined that the Veteran's hearing loss was caused or aggravated by his service connected organic brain syndrome or seizure disorder.  

Review of the record shows that the Veteran currently has bilateral hearing loss meeting the VA criteria for recognition of hearing loss.  See November 2010 audiometry examination; 38 C.F.R. § 3.385.  The November 2010 examiner expressed a positive nexus opinion for hearing loss as secondary to service connected brain syndrome or seizure disorder.  Although he did not provide an extensive rationale, there is nothing inherently implausible about his opinion.  There are no additional medical opinions weighing against it.  Caluza, supra. (VA adjudicators may properly consider internal inconsistency, facial plausibility and consistency with other evidence submitted on behalf of the Veteran).  

The Board considers the November 2010 medical opinion to be persuasive evidence of a secondary nexus.  Id.  Service connection for bilateral hearing loss as secondary to service connected organic brain syndrome and seizure disorder is granted.  38 C.F.R. § 3.310.

III.  Increased initial rating for right inguinal hernia scar, currently rated as 10 percent disabling

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service connected right inguinal hernia scar is currently rated under Diagnostic Code (DC) 7804.  38 C.F.R. § 4.118, DC 7804.  

The rating criteria for scars were changed twice during the course of this appeal, effective August 30, 2002 and October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008); 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 2008 amendments, however, are only effective for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in August 2000, the 2008 amendments are not applicable in this appeal.

Since the 2002 scar rating criteria revisions do not prescribe an effective date, the Board must determine whether the criteria prior to 2002 or after 2002 apply.  A new law or regulation applies, if at all, only to the period beginning with the effective date of the new law or regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

In VAOPGCPREC 7-2003, VA's General Counsel held that when a new statute is enacted or a new regulation is issued while a claim is pending, VA must first determine whether the statute or regulation identifies the types of claims to which it applies.  If the statute or regulation is silent, VA must determine whether applying the new provision to claims that were pending when it took effect would produce genuinely "retroactive effects."  If applying the new provision would produce such "retroactive effects," VA ordinarily should not apply the new provision to the claim. If applying the new provision would not produce "retroactive effects," VA ordinarily must apply the new provision.  A new law or regulation has prohibited "retroactive effects" if it is less favorable to a claimant than the old law or regulation; while a liberalizing law or regulation does not have "retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 (2004).

The General Counsel had previously summarized the proper analysis as follows: First, the Board must determine, on a case-by-case basis, whether the amended regulation is more favorable to the claimant than the prior regulation.  Second, if it is more favorable, the Board must, subsequent to the effective date of the liberalizing law under 38 U.S.C.A. § 5110(g) (West 2002), apply the more favorable provision to the facts of the case, unless the claimant would be prejudiced by the Board's actions in addressing the revised regulation in the first instance. Third, the Board must determine whether the appellant would have received a more favorable outcome, i.e., something more than a denial of benefits, under the prior law and regulation, including for the periods both prior to and after the effective date of the change in law.  VAOPGCPREC 3-2000 (2000); 65 Fed. Reg. 33,422 (2000).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has created a three-part test to determine whether a new law has prohibited retroactive effects: (1) "the nature and extent of the change of the law;" (2) "the degree of connection between the operation of the new rule and a relevant past event;" and (3) "familiar considerations of fair notice, reasonable reliance, and settled expectations."  Princess Cruises v. United States, 397 F.3d 1358 (Fed. Cir. 2005). If, under this test, a rule or regulation appears to have a retroactive effect, then the rule or regulation cannot be applied to cases pending at the time of its promulgation. Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

To warrant a schedular rating in excess of 10 percent under the old criteria, a scar would need to be disfiguring and affect the head, neck, or face or be considered a third degree burn affecting more than 12 square inches (77.4 centimeters).  38 C.F.R. § 4.118, DC 7801 (2002).

Under the revised criteria of DC 7801, scars other than on the head, face, or neck, that are deep or cause limited motion warrant the following ratings: a 10 percent rating if the affected area or areas exceed 6 square inches (39 square centimeters.); a 20 percent rating if the affected area or areas exceed 12 square inches (77 square centimeters); a 30 percent rating if the affected area or areas exceed 72 square inches (465 square centimeters); and a 40 percent rating if the affected area or areas exceed 144 square inches (929 square centimeters).  38 C.F.R. § 4.118, DC 7801 (2007). 

A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, DC 7802, Note (2) (2007). 

For ratings in excess of 10 percent, the old version of rating criteria for scars, DCs 7801-7804, limits ratings in excess of 10 percent to scars (exclusive of those affecting the head, face, and neck) that result from third degree burns and affected an area of at least exceed 12 square inches (77 square centimeters).  38 C.F.R. § 4.118, DC 7802 (2001). 

In sum, the old version of the scar rating criteria limits scars, other than those affecting the head, neck, or face, to third degree burns.  Hence, for ratings in excess of 10 percent, the revised 2002 rating criteria for scars are liberalizing, and they are for application.  Kuzma, supra.

Turning to the evidence, the Veteran underwent a September 2000 VA hernia examination.  The examiner noted a 5 inch (in) healing right inguinal area scar.  He did not palpate the area due to recent surgery.  

Following the surgery, the Veteran began a series of inguinal nerve blocks.  During private clinical examination in April 2001, the physician noted that he had two well healed right ilioinguinal herniorrhaphy scars with pain to palpation.  

VA reexamined the Veteran in April 2002.  He reported continued right inguinal pain that restricted his activities.  Clinical examination showed two right inguinal hernia scars, one was horizontal and the other was oblique.  He had tenderness and pain in the medial aspect of the oblique scar.  

VA treatment records, dated in December 2003, reflected that the Veteran complained that his right inguinal hernia scar was painful.  Clinical examination showed tenderness over the scar, but the examiner commented the scar itself was well healed without inflammation or erythema.  

In a VA hernia examination from January 2005, the examiner described the right inguinal hernia scar as "well-healed."  

The Veteran underwent another VA scar examination in February 2005.  He complained about a constant burning type pain in the right inguinal area.  Clinical examination showed a 6 in by 8 millimeter (mm) right inguinal scar.  It was tender to palpation.  The examiner described the scar as thin and hyperpigmented.  He diagnosed postoperative scar of right herniorrhaphy with neuritic postoperative pain.   

At the July 2005 hearing, the Veteran reported that his right inguinal scar was painful and interfered with his job.  

VA treatment records, dated in October 2005, showed that the Veteran had mild pain upon palpation of the right inguinal scar.  

In May 2006, the Veteran had another VA hernia examination.  The Veteran reported having a lot of pain relating to the scar.  Clinical examination showed as 12 centimeter (cm) hyperpigmented, flat, and non-adherent, right inguinal scar.  The examiner noted some bulging over the superior aspect without significant hernia.  He found the Veteran to have tenderness to palpation over the entire right inguinal area.  He assessed right inguinal hernia with recurrent repairs and scarring with pain.  

VA treatment records, dated in June 2006, showed that the examiner considered the Veteran's scar to be mildly tender.

In a March 2008 note, the Veteran's treating VA physician reported that he had a well healed inguinal scar that was tender to palpation.  There was no evidence for hernia recurrence.  However, a subsequent March 2008 VA treatment note includes findings of exquisite tenderness over the medial half of the scar.  The examiner remarked that recurrent hernia was not found and that there were no additional skin lesions.  

VA treatment records from June 2008 showed mild pain over the scar upon palpation and no pain on light touch.  

The Veteran underwent a VA scar examination in November 2010.  He complained about difficulty bending due to his clothing irritating the scar.  The scar was also continually itchy.  

Clinical examination showed a 14 cm by 0.5 cm mildly hyperpigmented right inguinal scar.  It was elevated by 1 mm. He also observed focal deep tissue loss at the most medial 2 cm of the scar.  The examiner further described it as non-tender and non-adherent.  He did not find evidence of instability, ulceration, inflammation, edema, or keloid formation.  He stated that there was no induration, inflexibility, or limitation of motion or function caused by the scar.  

The examiner diagnosed right inguinal scar status post hernia repair.  He noted that the Veteran reported work impairment from the scar.  However, clinical examination did not show tenderness to palpation.  He opined that the evidence did not support a finding of marked interference with employment.  

The Veteran's service connected right inguinal scar is currently rated as 10 percent disabling beginning March 12, 2002.  Ratings in excess of 20 percent for scars not located on the head, face, or neck, are limited to scars that are deep or cause limited motion and affect an greater than 12 square (sq) inches (39 sq cm).  See 38 C.F.R. § 4.118, DC 7801 (2007).  

The clinical evidence of record does not show or suggest that the right inguinal scar has ever approximated an area of 12 sq inches (39 sq cm).  See September 2000, February 2005, May 2006, and November 2010 VA examination reports.  Thus, the scar does not approximate the surface area contemplated by the 20 percent rating criteria under DC 7801.  38 C.F.R. § 4.118, DC 7801 (2007).  Additionally, several examiners have described the scar as well healed without evidence of additional symptomatology.  See VA treatment records, dated in April 2001, December 2003 and March 2008; VA examination reports, dated in May 2006 and November 2010.  These reports weigh against a finding that the scar exhibits is deep or otherwise includes soft tissue damage.  See id.

The Veteran has reported limited motion due to right inguinal area pain.  It is not clear how much of this pain is attributed to the scar.  Notably, the most recent VA examiner did not find evidence of motion loss or additional clinical manifestations due to the scar.  See November 2010 VA examination report.  According, the Board does not find that a limitation of motion due to scar pain has been demonstrated.  See 38 C.F.R. § 4.118, DC 7805.  

In sum, a rating in excess of 10 percent is not warranted for a service connected inguinal hernia scar for any part of the appeals period.  See 38 C.F.R. § 4.118, DC 7801 (2001 and 2007).  

However, the record shows that tenderness upon palpation of the scar was demonstrated as early as April 2001.  See April 2001 private medical records.  Therefore, the Veteran's right inguinal scar approximated the 10 percent scar rating criteria prior to the currently assigned effective date of March 12, 2002.  See 38 C.F.R. § 4.118, DC 7804 (2001 and 2007).  

The Board considers the current claim to be part of the August 31, 2000 increased rating claim for service connected right inguinal hernia.  The Veteran was awarded a temporary total rating for surgical convalescence from the date of the August 24, 2000 right inguinal hernia repair surgery to October 1, 2000.  Since clinical examination taken in April 2001 includes evidence that the right inguinal scar is tender, an effective date for a 10 percent rating for service connected right inguinal scar is assigned beginning October 1, 2000.  Id.; 38 C.F.R. § 3.400.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for a right inguinal scar.

IV.  Additional rating considerations

Extraschedular

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's right inguinal hernia scar manifests by symptoms including pain that restricted his activities.  He has reported that his service connected right inguinal hernia interferes with employment.  In October 2011, the Director of Compensation and Pension Service (C&P Director) reviewed the claims folder and denied an extraschedular rating.  He based his determination on findings made by examiners in November 2010 VA examination reports that specifically considered whether the right inguinal hernia scar caused marked interference with employment.  An extraschedular evaluation has been considered and denied.  

Total disability rating based upon individual unemployability (TDIU)

The Court has held that a Total Rating for Compensation Based on Individual Unemployability (TDIU) is an element of all claims for an initial increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The record shows that the Veteran is  employed full time.  Thus, the issue of entitlement to TDIU is not for present consideration.  See id.
 

ORDER

Service connection for bilateral hearing loss, as secondary to service connected organic brain syndrome and seizure disorder, is granted.  

An effective date of October 1, 2000 for the award of a 10 percent rating for a service connected right inguinal hernia scar is granted.  

A rating in excess of 10 percent for a service connected right inguinal hernia scar is denied.


REMAND

In the August 2010 remand, the Board requested an opinion on the nature and extent of ilioinguinal nerve involvement for the service connected right inguinal hernia.  The November 2010 VA examination report does not contain any clinical neurological evaluation or findings pertaining to right ilioinguinal nerve involvement.  

The Veteran has a right to VA compliance with Board remand instructions.  The Board is obligated to ensure compliance with remand instructions.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall  v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

The Board notes that the Veteran is in receipt of the maximum schedular rating for ilioinguinal nerve involvement and an extraschedular rating was denied in October 2011.  38 C.F.R. § 4.124a, DC 8530.  Nonetheless, it is possible that an additional neurological examination may reveal additional clinical manifestations that were not considered the October 2011 extraschedular rating decision.  To afford the Veteran due process, another VA examination is necessary to assess the nature and extent of ilioinguinal nerve involvement for the service connected right inguinal hernia.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any recent medical treatment records for his service connected right inguinal hernia and furnish appropriate authorization for the release of private medical records.  

Take the necessary steps to obtain all records of VA treatment records beginning in 2010 for the right inguinal hernia. 

Efforts to obtain VA records must continue until they are obtained, or it is reasonably certain that they do not exist or that further efforts would be futile.

If the Veteran fails to furnish any necessary releases for private treatment records, he should be advised to obtain the records and submit them to VA. 

If any requested records cannot be obtained, inform the Veteran of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to his appeals.

2.  After associating any newly generated medical records with the claims folder, the Veteran should be scheduled for an appropriate VA examination to obtain a medical opinion concerning the severity of his right inguinal hernia with ilioinguinal nerve involvement.  

All studies deemed appropriate should be performed and all findings should be set forth in detail.  The claims file should be made available to the examiner(s) for review of the pertinent evidence in conjunction with the examination.  

The examiner should conduct a clinical examination to assess the extent and severity of the ilioinguinal nerve involvement in accordance with the latest AMIE worksheet for evaluating disorders of the ilio-inguinal nerve.  

The examiner must identify the nature and severity of all clinical manifestations of the right ilio-inguinal nerve.  He or she must opine whether this nerve involvement more closely resembles a severe to complete paralysis of the ilio-inguinal nerve.  

The examiner should provide an opinion as to whether the any right ilio-inguinal nerve disorder poses marked inference with employment and explain the basis for his or her determination.  

3.  The AOJ should request that the Veteran provide documentation of any time missed from work due to right inguinal hernia pain.  

4.  After giving the Veteran an opportunity to submit evidence of employment interference and reviewing the updated clinical examination for right ilio-inguinal nerve involvement, determine if an additional referral for extraschedular consideration to the to the Under Secretary for Benefits or the Director, Compensation and Pension Service is warranted.  38 C.F.R. § 3.321(b)(1).  

5.  If any benefit on appeal is not fully granted, the RO should issue a supplemental statement of the case.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
CHERYL L. MASON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


